DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 8/1/2022 has been considered and entered into the record.  The amendment of claim 16, from which all other examined claims depend, overcomes the previous rejections for the reasons set forth in Applicant’s remarks.  Accordingly, the previous indefinite and obviousness rejections are hereby withdrawn.  Claims 1, 2, 6–14, 16, and 18–24 are examined below.


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6–9, 14, 16, and 18–21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gordon (US 2012/0027838 A1).
Gordon discloses a two-layer non-woven structure comprising water-soluble polymeric filaments, wherein the filaments may comprise active agents, such as denatonium benzoate at levels in excess of 10 ppb.  Gordon abstract, ¶¶ 7, 15, 22, 114, 121, 292–293,  Figs. 3, 4.  Active agents may also comprise surfactants and skin benefit agents.  Id. ¶¶ 185, 274.  The active agents are releasable from the filaments of the structure when the filaments are exposed to conditions of intended use.  Id. ¶¶ 14, 49–50. Claim 16 requires “one or more neat deterrent agents dispersed in the plurality of water-soluble fibrous elements of the second layer,” and “one or more neat deterrent agents of the second layer [be] present at a surface of the layered soluble fibrous structure.”  Accordingly, because the polymeric filaments of Gordon comprise the deterrent denatonium benzoate and the filaments are used to make a two-layer structure, thereby making one side of each layer present at a surface of the structure, the deterrent-containing filaments are “present at a surface of the layered soluble fibrous structure.”  See id. ¶ 353, Figs. 3, 4.  Claim 16 further requires “the interior of the layered soluble fibrous structure does not exhibit any ingestion prevention.”  Because no deterrent is present between filaments of either layer, nor between the two layers, the interior of the Gordon structure does not exhibit any ingestion prevention.  The nonwoven fabric layers exhibit a water content of from 0% to about 20% as measured according to the Water Content Test Method.  Id. claims 42 and 43.
Although Gordon does not explicitly teach the claimed feature of deterrent agent levels (e.g., after one month at 25oC and 60% relative humidity) of at least 10 ppb at the surface of the layered soluble fibrous structure or within its filaments, it is reasonable to presume that such a property is inherent to Gordon.  Support for said presumption is found in the use of like materials (i.e., claimed deterrent at levels in excess of those claimed).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of deterrent agent levels (e.g., after one month at 25oC and 60% relative humidity) of at least 10 ppb at the surface of the layered soluble fibrous structure would obviously have been present one the Gordon product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
	

Claim Rejections - 35 USC § 103
Claim(s) 10, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon as applied to claims 1 and 16 above, and further in view of Lee (US 2015/0159082 A1).  Gordon fails to teach or suggest the use of a pungent agent, such as capsicinoid,
Lee teaches compositions that include a polymer and a bitterant aversive, such as denatonium benzoate, may be incorporated into a water-soluble polymer for use as packaging in pouches for laundry or dish detergent.  Lee ¶¶ 2, 8–9.  The bitterant aversive is used to deter ingestion and is part of exterior layer of the pouch.  Id. ¶¶ 33, 53.  Lee also teaches that capsaicin (i.e., pungent agent) may be included in the polymer to add a burning sensation when in contact with the skin.  The amount of aversive in the water-soluble polymer composition is not particularly limited, and may be selected from within broad ranges (e.g., 10 ppm to about 10,000 ppm) based on the desired role of the components in the polymer composition.  See id. ¶ 62.
It would have been obvious to one of ordinary skill in the art to have included capsaicin as an active agent in the Gordon filament motivated by the desire to further deter ingestion.  
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon as applied to claims 1 and 16 above, and further in view of Sivik (US 2012/0053103 A1).  Gordon fails to teach or suggest that the non-woven structure contains multiple plies or its basis weight.
Sivik teaches the formation of a detergent product comprising one or more active agents, wherein the product is made from two or more layers of water-soluble filaments formed into filamentary nonwoven fabric layers and has a basis weight of less than 500 g/m2.  Sivik abstract, ¶¶ 127, 320, 322, Fig. 4, claim 1.  The filaments of the Sivik may be collected and pressed into a film, thus resulting in the film containing one or more filament-forming materials and the one or more active agents that are releasable from the film when the film is exposed to conditions of intended use.  Id. ¶ 101.  The filaments of the nonwoven web of the invention may contain, or are coated with, one or more active agents.  Id. ¶ 324.  The active agents may include a surfactant or dishwashing agent, wherein the surfactant is released upon exposure to water.  See id. ¶¶ 47, 51.  The nonwoven fabric layers exhibit a water content of from 0% to about 20% as measured according to the Water Content Test Method.
The ordinarily skilled artisan would have looked to Sivik for guidance as to suitable structures of multiple plies and basis weights to practice the invention of Gordon.  
Claim(s) 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon as applied to claims 1 and 16 above, and further in view of DiPietro (US 2014/0371411 A1).  Gordon fails to teach the use of an emetic agent as an active agent. 
DiPietro teaches a polymer composition that includes a polymerizable aversive agent, such as emetics including ipecac, to prevent children from eating detergent gel packs.  DiPietro abstract, ¶¶ 23, 34–35.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have also added ipecac the filaments of Gordon in order to prevent ingestion by children.  
Applicant is advised that should claim 12 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786